UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6602


TYRELL A. REESE, SR.,

                Plaintiff - Appellant,

          v.

BOB MCCABE, Sheriff of Norfolk City Jail; DEPUTY OWENS,
Transportation (Driver); DEPUTY MITCHELL, Transportation
(Other),

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Mark S. Davis, District Judge.
(2:15-cv-00441-MSD-LRL)


Submitted:   September 13, 2016          Decided:   September 15, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrell A. Reese, Sr., Appellant Pro Se.    Jonathan Lewis Stone,
NORRIS & ST. CLAIR P.C., Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrell A. Reese, Sr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.            We have

reviewed the record and find no reversible error.       Accordingly, we

deny   Reese’s   motions   for   appointment   of   counsel   and    for   a

transcript at government expense and affirm for the reasons stated

by the district court.      Reese v. McCabe, No. 2:15-cv-00441-MSD-

LRL (E.D. Va. Mar. 18, 2016).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                    2